          Case 3:20-cv-00261-CLB Document 71 Filed 08/13/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                        3:20-cv-0261-MMD-CLB
       JASON MAHE,
4
                                     Plaintiff,          ORDER STRIKING PLAINTIFF’S
5         v.                                             DECLARATION AND EVIDENCE
                                                         EXHIBITS
6      STATE OF NEVADA, et al.,
7                                                        [ECF No. 70]
                                Defendants.
8

9          Plaintiff acting in pro se has filed a document entitled, “Declaration and Evidence/
10   Exhibits Interference with Lawyer Access.” (ECF No. 70.) Plaintiff is represented by counsel
11   in this case. (ECF No. 40.) “ . . . [A] party who has appeared by an attorney cannot while so
12   represented appear or act in the case.” LR IA 11-6. Therefore, plaintiff’s document, (ECF
13   No. 70), is hereby STRICKEN.
14

15          August 13, 2021
     DATE: __________________.
16

17                                                ______________________________________
18                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28

                                                     1
